United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                December 21, 2006


                                       Before


                   Hon. JOEL M. FLAUM, Circuit Judge


ENVIRONMENTAL LAW AND POLICY                    ]   Petition for Review of
CENTER OF THE MIDWEST, BLUE RIDGE               ]   an Order of the Nuclear
ENVIRONMENTAL DEFENSE LEAGUE,                   ]   Regulatory Commission
NUCLEAR ENERGY INFORMATION SERVICE,             ]
et al.,                                         ]   No. 05-29
        Petitioners,                            ]
                                                ]
No. 06-1442                       v.            ]
                                                ]
UNITED STATES NUCLEAR REGULATORY                ]
COMMISSION and UNITED STATES                    ]
OF AMERICA,                                     ]
        Respondents,                            ]
    and,                                        ]
                                                ]
EXELON GENERATION COMPANY, LLC,                 ]
        Intervening Respondent.                 ]
                                                ]


      Upon consideration of the RESPONDENT’S MOTION TO CORRECT
OPINION, filed on December 18, 2006, by counsel for respondent United States
Nuclear Regulatory Commission,

      IT IS ORDERED that the motion is GRANTED. The December 5, 2006,
opinion is AMENDED as follows:

       On page 4, the fourth sentence of the first full paragraph, the word “waste”
will replace the word “water” to read “burning wood waste” and “burning municipal
solid waste.” Also, on page 9 of the slip opinion, the acronym “EIP” is changed to
“EIS.”